Citation Nr: 0940528	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for atrial fibrillation 
secondary to service-connected hypertension.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, that denied entitlement to service connection 
for atrial fibrillation secondary to the service-connected 
disability of hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.

In a July 2009 statement, the Veteran appears to raise an 
informal claim for service connection for atrial fibrillation 
secondary to service-connected posttraumatic stress disorder 
(PTSD), depression and anxiety.  Service connection for 
cardiac arrhythmia secondary to service-connected PTSD 
previously has been denied in a Board decision issued in 
March 2005.  The Veteran's informal claim is referred to the 
agency of original jurisdiction for appropriate development.  


REMAND

The Veteran asserts that his atrial fibrillation is secondary 
to his service-connected hypertension.  In his claim received 
in April 2005, the Veteran states that this issue previously 
had been raised in his response to an earlier supplemental 
statement of the case prior to a March 2005 Board decision.  
With his claim he submitted a copy of an October 2004 letter 
date stamped as received in April 2005.  There is no 
indication in the claims file that the letter was received 
prior to that date.   

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In a statement received in July 2009, the Veteran states that 
additional medical evidence could be obtained from VA Medical 
Centers in Minneapolis and Des Moines for the period from 
June 2008 to the present.  Given that the VA medical records 
are relevant to the issue on appeal, the Board must return 
the case to obtain these records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, this evidence must be 
obtained prior to final appellate review.  38 C.F.R. § 
3.159(c).  After review of the evidence the RO should 
determine whether an additional medical examination should be 
provided and medical opinion obtained to decide the claim.  
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Secure the Veteran's VA medical 
treatment records from September 2008 to 
the present from the Minneapolis VA 
medical center and the Des Moines VA 
medical center.  

2.  If after review of the additional 
evidence obtained and evidence in the 
claims file, a medical examination and 
opinion are deemed necessary to decide the 
claim, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his atrial 
fibrillation.  The claims folder must be 
made available to the examiner for review.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the atrial fibrillation is caused or 
aggravated by the Veteran's service-
connected hypertension.  If the Veteran's 
atrial fibrillation was aggravated by his 
hypertension, to the extent possible, the 
examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the atrial 
fibrillation before the onset of 
aggravation.

3.  Then readjudicate the issue on appeal.  
If the decision remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

